 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL KIM, et al.,
                                                         ORDER GRANTING TEMPORARY STAY
11                                 Plaintiffs,           OF DISCOVERY

12                          v.                           CASE NO. 1:16-CV-01656-NONE-SKO

13   UNITED STATES,                                      JUDGE:          Hon. Sheila K. Oberto
14                                Defendant.             (Doc. 70)
15

16

17          Pending before the Court is a joint request for a temporary stay of discovery submitted by plaintiffs
18 Daniel Kim, Grace Kim, Hannah Kim, Francis S. Lee, and Vivian Lee (“Plaintiffs”) and defendant the

19 United States. (Doc. 70.) Good cause appearing, the request is GRANTED.

20          On January 28, 2021, the parties participated in a mediation with a private mediator. Although the
21 case did not settle at the mediation, the parties have remained engaged in good faith settlement discussions

22 with the assistance of the mediator since that time and continue to negotiate in good faith. The parties

23 advise the Court that they believe the most productive way forward is to continue to focus on settlement

24 discussions rather than conducting discovery. A stay of the discovery schedule is necessary to avoid any

25 question about whether the parties should also have been conducting discovery simultaneously with their

26 settlement efforts. Neither party will be prejudiced by the requested stay, which is of a modest duration.
27 If the case does not settle, the parties can resume discovery after the stay expires.

28

      ORDER                                               1
30
 1          Accordingly, the Court orders that all discovery in this matter is STAYED until August 30, 2021.

 2 By no later than August 30, 2021, the parties SHALL file a joint status report detailing the status of their

 3 mediation efforts and proposing a schedule for the resumption of discovery.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      May 5, 2021                                       /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      ORDER                                              2
30
